Richardson, Judge:
These appeals for reappraisement have been submitted for decision on the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel that the merchandise covered by the instant appeal for reappraisement consists of licorice tid bits exported from England.
IT IS FURTHER STIPULATED AND AGREED that on or about the date of exportation there was no foreign, export or United States value, as those terms are defined in Section 402 (c) (d) or (e) respectively of the Tariff Act of 1930, as amended, for such or similar merchandise and that the cost of production as defined in subdivision (f) of said Section 402 was 102 shillings 6 pence.
IT IS FURTHER STIPULATED AND AGREED that these appeals for reappraisement be submitted on this stipulation.
*624On the agreed facts, I find the cost of production as defined in 19 U. S. C. section 1402 (f), (section 402 (f) of the Tariff Act of 1930), to be the proper basis for the determination of the value of the merchandise involved herein, and that such value was 102 shillings, 6 pence.
Judgment will be rendered accordingly.